Title: To Thomas Jefferson from James Monroe, 23 April 1800
From: Monroe, James
To: Jefferson, Thomas



My dear Sir
Richmd. April 23. 1800

I did not know that I owed you any thing but what I had mentioned before. I had no idea I owed ch: Carter a farthing; or certainly I wod. not have drawn on you. As it is hope you will be able to draw at 20. days sight if no longer, as I am much pushed for money, owing to the payment of the sum referrd to as to other causes. we will adjust every thing when we meet. Price & Storrs both republicans are elected for the county—Copland for the city. we have intelligence from no other quarter, this being the day of the election. Yours

Jas. Monroe

